Citation Nr: 1130032	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating higher than 10 percent before January 20, 2006, and a rating higher than 20 percent from January 20, 2006, for anterior cruciate ligament reconstruction.

2.  Entitlement to a compensable rating before October 7, 2010, and a rating higher than 10 percent from October 7, 2010, for partial meniscectomy of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in December 2008, the Board assigned staged ratings for anterior cruciate ligament reconstruction with partial lateral meniscectomy of the right knee, namely, a 10 percent rating before January 20, 2006, and a 20 percent rating from January 20, 2006.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in December 2009, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion.

Pursuant to the Court's Order, in March 2010, the Board remanded the case to afford the Veteran a VA examination and to obtain medical opinion.  The VA examination was conducted in October 2010.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision in June 2011, the RO granted service connection for degenerative changes of the right knee and assigned a 10 percent rating under Diagnostic Code 5010, effective from the date of the grant of service connection in October 2010.  As the Veteran has not initiated an appeal of the 10 percent raring under Diagnostic Code, the claim has not been developed for appellate review.  The Veteran does have the remainder of the one-year period from June 16, 2011, to file a notice of disagreement to initiate an appeal of the claim, if he so chooses. 


FINDINGS OF FACT

1.  Before January 20, 2006, moderate right knee instability was not demonstrated; from January 20, 2006, moderate, but not severe, right knee instability is demonstrated.

2.  Before October 7, 2010, the partial meniscectomy of the right knee was asymptomatic, from October 7, 2010, the partial meniscectomy of the right knee is symptomatic and the current rating of 10 percent is the maximum schedular rating.


CONCLUSION OF LAW

1.  Before January 20, 2006, the criteria for a rating higher than 10 percent rating for anterior cruciate ligament reconstruction of the right knee had not been met; from January 20, 2006, the criteria for a 20 percent rating for anterior cruciate ligament reconstruction of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  Before October 7, 2010, the criteria for a compensable rating for partial meniscectomy of the right knee had not been met; from October 7, 2010, 2010, the criteria for a 10 percent for partial meniscectomy of the right knee have been met, which is the maximum schedular rating under the applicable Diagnostic Code.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2005 and in March 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  




The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in April 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in September 2005 and in October 2010.  


The reports of the VA examinations included a review of the Veteran's medical history, including the service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The service treatment records show that the Veteran injured his right knee in service.

In a rating decision in January 1986, the RO granted service connection for a chronic right knee disability and assigned a noncompensable disability rating, effective July 1984.  In October 1988, the Veteran underwent repair of an anterior cruciate tear in the right knee and for a torn medial and lateral menisci.  In November 1993, the Veteran underwent right cruciate ligament reconstruction.  In a rating decision in December 1994, the RO increased the rating to 10 percent, effective January 1994.  The Veteran submitted the current claim for increase in December 2004.





VA records in December 2003 show that the Veteran complained of knee pain and crepitus.  The Veteran stated that he was unable to play sports or do a straight leg exercise on a weight machine since his knee surgery, but he could exercise on a bike.  He stated the he was able to walk and to climb ladders without much difficulty, but he was cautious when pivoting and with a cutting movement.  He stated that he did not have any pain or swelling if he avoided activities which aggravated the knee.

On examination, there was no effusion or external joint line tenderness.  Active range of motion was to 140 degrees.  The collateral ligaments were intact.  The anterior and posterior ligament test was positive.  The medial meniscus test was negative on internal and external rotation.  X-rays showed good joint space with no bone spurs.

On VA examination in September 2005, the Veteran complained of pain at rest, crepitus, occasional swelling, and pain to the lateral aspect of the knee, mild weakness, and stiffness with swelling.  He also complained of periods of flare-ups of pain, occurring twice a year and lasting about 3 days.  He denied any known precipitating factors.  The Veteran denied episodes of dislocation, recurrent subluxation, or inflammation.  He related that his right knee condition did not impair his ability to perform his job, but the flare-ups made it difficult.  He had not missed any time from work due the right knee condition.

The VA examiner noted that the posterior ligament and medial meniscus tests were negative.  The anterior ligament tests produce slightly more laxity in the right knee than the left, but he had a good and intact end point.  There was no edema, ecchymosis, erythema or joint line tenderness.  There was no valgus or varus laxity.  There was no medial or lateral patella facet tenderness, and the femoral grind test was negative.  The neurovascular system was intact.  The Veteran had a mild antalgic gait.  On physical examination, knee extension was to zero degrees and flexion was to 120 degrees without pain.  Range of motion was not additionally limited by pain, fatigue, incoordination, weakness, or lack of endurance following repetitive use.

X-rays showed anterior cruciate ligament reconstruction, but no fracture or dislocation.  The joint space was normal, but there was suggestion of posttraumatic degenerative joint disease.  

On evaluation by a private physician on January 20, 2006, the Veteran stated that his job required a lot of walking and climbing.  He complained that in the previous year or two he had noticed increased laxity in his knee along with pain.  He also felt his gait had changed.  X- rays revealed mild arthritic changes.   Range of motion of the right knee was zero to 140 degrees.  The anterior ligament tests were positive.  The test for a torn meniscus was negative.  No effusion was found. There was no swelling or tenderness.  The Veteran walked with a slight limp on the right.  The physician noted moderate right quadriceps atrophy.  The diagnosis was chronic instability of the right knee due to anterior cruciate ligament injury and repair with associated degenerative arthritis of the right knee.  He concluded that the anterior cruciate ligament graft had stretched out.

In a decision in December 2008, the Board issued a decision on the veteran's claim for an increased rating for anterior cruciate ligament reconstruction with partial lateral meniscectomy of the right knee.

On VA examination in October 2010, there was no deformity of the right knee.  The Veteran complained of instability, pain, and weakness, but not incoordination, dislocation or subluxation, locking, effusion, or swelling.  The Veteran experienced symptoms of inflammation and tenderness, affecting joint motion.  He had moderate flare- ups one to two times a month that lasted from three to seven days.  Inclement weather or hard landings precipitated his symptoms.  He stated that he could stand for an hour and walk one to three miles.

On physical examination, the Veteran had a gait favoring the right leg, but no other evidence of abnormal weight bearing.  There was no crepitus, snaps or clicks, masses, grinding instability, patellar abnormality, or meniscus abnormalities.  



The right knee range of motion was 0 to 140 degrees with pain, but the pain did not result in additional limitation of motion even with repetition.  There was no ankylosis and the leg lengths were equal.  X-rays showed the post surgical changes but no fractures.  There were medial compartment degenerative changes.

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).





The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The service-connected right knee disability is rated under Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for a 20 percent rating are moderate recurrent subluxation or lateral instability.  The criteria for the next higher rating, 30 percent, are severe recurrent subluxation or lateral instability

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and extension of the knee.

Under Diagnostic Code 5260, limitation of flexion to 60 degrees is rated noncompensable or zero percent, flexion limited to 45 degrees is rated 10 percent, and flexion limited to 30 degrees is rated 20 percent.



Under Diagnostic Code 5261, limitation of extension to 5 degrees is noncompensable or zero percent.  Extension limited to 10 degrees is 10 percent disabling.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability. 38 C.F.R. § 4.14; VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23- 97, 62 Fed. Reg. 63,604 (Dec. 1, 1997).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  For a below the knee amputation, that amounts to 40 percent and above the knee amputation amounts to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5162- 5165.

Analysis

Residuals of Anterior Cruciate Ligament Reconstruction

On VA examination in September 2005, the Veteran denied episodes of dislocation or recurrent subluxation.  He related that his right knee condition did not impair his ability to perform his job, but the flare-ups made it difficult and that he had not missed any time from work due the right knee condition.

The posterior ligament test and the medial meniscus tests were negative.  The anterior ligament tests produced slightly more laxity in the right knee than the left, but he had a good and intact end point.  There was no valgus or varus laxity.  Right knee extension was to zero degrees and flexion was to 120 degrees without pain.  Range of motion was not additionally limited by pain, fatigue, incoordination, weakness, or lack of endurance following repetitive use.  


The Board finds that the positive findings resulting in slightly more laxity in the right knee than the left, but with a good and intact end point equates to a picture of mild instability.  As moderate impairment due to recurrent subluxation or lateral instability was not shown, the criteria for a higher rating under Diagnostic Code 5257 before January 20, 2006, have not been met.

On evaluation by a private physician on January 20, 2006, the Veteran complained of an increase of instability along with pain.  Range of motion of the right knee was zero to 140 degrees.  The anterior ligament tests were positive.  The physician noted residual atrophy and instability of the right knee.

The findings of a positive anterior ligament tests and residual atrophy support a finding of moderate knee impairment due to instability under Diagnostic Code 5257 for a 20 percent rating, but severe instability, the criteria for the next higher rating is not shown.

As for limitation of motion, flexion was to 120 and 140 degrees without pain with no additionally limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  As either 120 degrees or 140 degrees of flexion is greater than flexion limited to 45 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use, the criteria for a separate rating under Diagnostic Code 5260 have not been met. 

As for extension, extension was normal or to 0 degrees without pain with no additionally limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  A 0 degrees of extension is greater than extension limited to 10 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use, the criteria for a separate rating under Diagnostic Code 5261 have not been met.  

For these reasons, a separate rating under either Diagnostic Code 5260 or 5261 is not warranted before January 20, 2006.

On VA examination in October 2010, the Veteran complained of right knee instability, but not incoordination, dislocation or subluxation, locking, effusion, or swelling.  There was no crepitus, snaps or clicks, masses, grinding instability, or patellar abnormality.  The right knee range of motion was 0 to 140 degrees with pain.  This pain, however, did not result in additional limitation even with repetition.  

As for Diagnostic Code 5257, instability, the disability is similar to the disability picture in January 2006, that is, evidence of moderate instability, but severe instability, the criteria for the next higher rating is not shown.

Range of motion was from zero to 140 degrees.  As 140 degrees of flexion is greater than flexion limited to 45 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use, the criteria for a separate rating under Diagnostic Code 5260 have not been met.  

As for extension, extension was normal or to 0 degrees, and as 0 degrees of extension is greater than extension limited to 10 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use, the criteria for a separate rating under Diagnostic Code 5261 have not been met.  For these reasons, a separate rating under either Diagnostic Code 5260 or 5261 is not warranted from October 2010.

Rating for the Partial Meniscectomy Under Diagnostic Code 5259

The Veteran submitted the current claim for an increased rating in December 2004.  As noted above, the Court remanded the claim to the Board with instructions that the Board should address Diagnostic Code 5259.

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  Stedman's Medical Dictionary, 296 (27th ed., 2000).  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

In a rating decision dated in June 2011, the RO awarded the Veteran the maximum rating under Diagnostic Code 5259, that is, a 10 percent rating, effective October 7, 2010.  

For the period before October 7, 2010, VA records in December 2003 show that there was no effusion or external joint line tenderness.  The medial meniscus test was negative on internal and external rotation.  Range of motion was 0 to 140 degrees.  X-rays showed good joint space with no bone spurs.

On VA examination in September 2005, the Veteran complained of pain and crepitus, weakness, and stiffness with swelling.  There was no edema, ecchymosis, erythema or joint line tenderness.  The femoral grind test was negative.  Range of motion was 0 to 120 degrees.  X-rays suggested posttraumatic degenerative joint disease.  

On evaluation by a private physician in January 2006, the Veteran complained increased pain.  X- rays revealed mild arthritic changes.  The test for a torn meniscus was negative.  No effusion was found. There was no swelling or tenderness.  Range of motion was 0 to 140 degrees.

As for the criteria to evaluate a symptomatic meniscectomy, the Veteran reports symptoms of pain and functional loss, the function loss of instability or laxity is encompassed in the rating for the reconstructed ligament under Diagnostic Code 5257 and to rate the same manifestation under a different Diagnostic Code would be pyramiding, which is to be avoided under 38 C.F.R. § 4.14.  



As for functional loss due to pain or painful movement as there is no specific Diagnostic Code for pain, it is permissible to rate functional loss due to pain or painful movement by analogy to a closely related condition under 38 C.F.R. § 4.20, in this case, a painful joint.  Joint pain or periarticular pathology is rated under the appropriate Diagnostic Code for the joint involved.  For the knee, joint pain or function loss due to pain or painful movement is rated on limitation of motion under Diagnostic Codes 5260 and 5261.  As already explained the Veteran does not meet the criteria for a compensable rating for limitation of either flexion or extension of the knee. 

Under Diagnostic Code 5003, when the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

VA records in December 2003 show there was no effusion or external joint line tenderness.  The medial meniscus test was negative on internal and external rotation. On VA examination in September 2005, the medial meniscus tests were negative.  There was no edema, ecchymosis, erythema or joint line tenderness.  The femoral grind test was negative.  Knee extension was to zero degrees and flexion was to 120 degrees without pain.  Range of motion was not additionally limited by pain, fatigue, incoordination, weakness, or lack of endurance following repetitive use.  On evaluation by a private physician in January 2006, range of motion of the right knee was zero to 140 degrees.  The test for a torn meniscus was negative.  No effusion, swelling, or tenderness was found.  

On the basis of the findings from 2003 to 2006 and in the absence of such findings as swelling, muscle spasm, or satisfactory evidence of painful motion, the criteria for a 10 percent rating before October 7, 2010, for a symptomatic meniscectomy based on functional loss due to pain or painful motion were not met. 




Also, in the absence of limitation of motion, where there is X-ray evidence of involvement of 2 or more major joints, 10 percent rating is assigned.  The knee is considered a major joint.  38 C.F.R. § 4.45.  As only the right knee is service-connected, the criteria for a 10 percent rating before October 7, 2010, for a symptomatic meniscectomy based on functional loss due to pain or painful motion based on involvement of two or more major joints have not been met. 

For the above reasons, the preponderance of the evidence is against a compensable rating for right knee meniscectomy before October 7, 2010, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, including instability and functional loss due to pain, which is encompassed by the Rating Schedule under Diagnostic Codes 5257, 5259, 5260, and 5261, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already covered by the Rating Schedule.


ORDER

Before January 20, 2006, a rating higher than 10 percent rating for anterior cruciate ligament reconstruction of the right knee is denied. 

From January 20, 2006, a 20 percent rating for anterior cruciate ligament reconstruction of the right knee is granted, subject to the law and regulations, governing monetary benefits.

A compensable rating before October 7, 2010, for partial meniscectomy of the right knee is denied, and there is no legal entitlement to a schedular rating higher than 10 percent from October 7, 2010. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


